Title: To Benjamin Franklin from James Logan, 6 March 1747
From: Logan, James
To: Franklin, Benjamin


My friend B. Franklin,
Stenton March 6. 1747
I utterly forgot to send thee the N York Paper by my Son who was here this Morning but I now do it with my hearty thanks. I ordered him further to see thee to day and to beg thy Excuse for my desiring thee to send me a List of your Addition of Books to your Library which I did not the least apprehend would be sufficient to fill so much as one Quarter of a sheet of common paper, and indeed I am surpriz’d to hear the number is so considerable since the year 1742 as to require the Press. But for my justification thou may’st remember I had from thee about two years since (I think it was) a written List from thy own hand of the last Addition before. But I own I am grown very forgetful notwithstanding Cicero’s expression (de Senectute) Omnia quae curant senes meminerint. Tho I shall scarce forget that I am thy obliged friend
J. Logan
